Title: To John Adams from Oliver Wolcott, Jr., 27 August 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Treasury Department Washington August 27th. 1800

I have the honour of transmitting for your consideration, two Letters from James Simons Collector of Charleston of the 28th. of May & 14th. instant, recommending Edward Pennington to be first Mate, Dennard Rimbley to be second Mate and Richard Hrabowski to be third Mate of the Revenue Cutter on the South Carolina Station.
It is my opinion, that it will be advisable to grant Commissions to the persons above mentioned, agreeably to the recommendation, and in the manner proposed by the said Collector.
I have the honour to be / with the highest respect / Sir, / Your obedient Servant,
Oliv. Wolcott